MEMORANDUM **
Bruce Richard Senator appeals pro se from the district court’s judgment sua sponte dismissing his 42 U.S.C. § 1983 action as time-barred. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Senator’s action because Senator filed his civil rights complaint well after the applicable one-year statute of limitations had expired. See Jones v. Blanas, 393 F.3d 918, 927 (9th Cir.2004) (applying California’s one-year statute of limitations for personal injury actions to section 1983 claim); see also Maldonado v. Harris, 370 F.3d 945, 955 (9th Cir.2004) (holding that California’s new two-year statute of limitations for personal injury actions, enacted January 1, 2003, does not apply retroactively to claims already barred under prior statute of limitations).
The district court also properly determined that Senator did not present any valid basis to justify equitable tolling. See Fink v. Shedler, 192 F.3d 911, 916 (9th Cir.1999) (describing three conditions required to equitably toll a statute of limitations under California law).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.